Citation Nr: 1143127	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel








INTRODUCTION

The Veteran had active service from April 1960 to February 1962.  He died in mid-2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied service connection for cause of the Veteran's death. 

This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  That development having been completed and the previous remand having been substantially complied with, the case has been returned to the Board for further appellate review at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the appellant is accorded full compliance with the statutory duty to assist. 
During the previous remand, the Board instructed that the autopsy report be obtained.  Such has been associated with the claims file.  Upon review of that document, the examiner noted several records from outside facilities dated in May 2007 (just prior to the Veteran's death) including from Vanderbilt.  Those records do not appear in the claims file, and no attempts to obtain those records have been made.  Thus, on remand, such attempts should be made to obtain and associate those records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, the Board notes that the appellant was sent a VCAA notice letter in July 2007.  However, that notice letter did not contain notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, on remand, the Board finds that compliant notice should be sent to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the appellant appropriate notice with respect to her claims for DIC benefits.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  The RO/AMC shall ask the appellant for information regarding the Veteran's private treatment in May 2007, just prior to his death, including Vanderbilt.  After obtaining the necessary medical release forms, VA should attempt to obtain all identified documents and associate them with the claims file.  If VA is unable to obtain the records and further attempts to obtain the records would be futile, such should be noted in the claims file and the appellant so notified so that she may attempt to obtain those documents on her own behalf.

3.  The RO/AMC shall obtain any treatment records from any VA medical facility that may have been treating the Veteran since January 2006 and associate those records with the claims file.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  Based upon the nature of the additional evidence associated with the claims file, the RO/AMC shall consider the need to obtain any additional medical nexus opinion.

5.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


